Exhibit 10.1
FIRST AMENDMENT AND WAIVER UNDER CREDIT AGREEMENT
This FIRST AMENDMENT AND WAIVER UNDER CREDIT AGREEMENT (the “Amendment”), dated
this 12 day of August, 2009, is by and among SL INDUSTRIES, INC., a New Jersey
corporation (“Parent Borrower”), the Subsidiaries of the Parent Borrower party
hereto (each a “Subsidiary Borrower” and collectively, the “Subsidiary
Borrowers” and together with the Parent Borrower, each a “Borrower” and
collectively, the “Borrowers”), the lenders party hereto, being not less than
the Majority Lenders (the “Amendment Lenders”), and BANK OF AMERICA, N.A., a
national banking association (acting in its capacity as administrative agent for
the Lenders, the “Agent”).
BACKGROUND
A. Pursuant to that certain Amended and Restated Revolving Credit Agreement
entered into as of October 23, 2008, by and among the Borrowers, the Lenders,
and the Administrative Agent (as amended, modified, restated or otherwise
supplemented from time to time, the “Credit Agreement”), the Lenders agreed,
inter alia, to extend to the Borrowers a revolving credit facility of Sixty
Million Dollars ($60,000,000).
B. The Parent Borrower has advised the Agent that the Borrowers failed to meet,
for the fiscal quarter ending on June 30, 2009, the Interest Coverage Ratio of
not less than 2:50 to 1:00 as of the end of each fiscal quarter as set forth in
Section 7.1(b) of the Credit Agreement, and as reported in the compliance
certificate delivered on August 10, 2009 and such failure resulted in an Event
of Default under Section 10.1(d)(i) of the Credit Agreement (the “Specified
Default”).
C. The Borrowers have requested, and the Amendment Lenders have agreed, upon the
terms and subject to the conditions set forth herein, to: (i) waive the
Specified Default; (ii) make certain amendments to the Interest Coverage Ratio
and calculation thereof; (iii) reduce the Commitment from $60,000,000 to
$40,000,000; (iv) increase the Commitment Fee Margin; and (v) make certain other
amendments to the Credit Agreement as hereinafter provided.
Now, therefore, for value received, and in consideration of Loans made or to be
made, and other credit accommodations given or to be given, to the Borrowers by
the Lenders from time to time, each Borrower, each Amendment Lender and the
Agent hereby agree as follows:
1. Definitions. Except as expressly set forth herein, all capitalized terms used
and not defined herein shall have the respective meanings ascribed thereto in
the Credit Agreement.

 

 



--------------------------------------------------------------------------------



 



2. Waiver of the Specified Default. On the terms and subject to the conditions
of this Amendment, the Amendment Lenders hereby waive the Specified Default for
the fiscal quarter ending on June 28, 2009. Notwithstanding the foregoing,
neither the Amendment Lenders’ waiver of the Specified Default, nor any
communication between the Agent, Lenders and the Borrowers or any party’s
respective officers, agents, employees or representatives shall be deemed to
constitute a waiver of: (i) any Default or Event of Default existing under the
Loan Documents, whether now existing or hereafter arising under the Loan
Documents, other than the Specified Default; (ii) the ongoing obligations of the
Loan Parties to comply with the Credit Agreement and the other Loan Documents,
as amended hereby; or (iii) any rights or remedies which the Agent and Lenders
have against the Loan Parties under the Credit Agreement, the other Loan
Documents and/or applicable law, with respect to any Default or Event of
Default, other than rights and remedies which directly result from the
occurrence and existence of the Specified Default. The Agent and the Lenders
hereby reserve and preserve all of their rights and remedies against the Loan
Parties under the Credit Agreement and other Loan Documents and under applicable
law, other than the right to exercise remedies based upon the occurrence and
existence of the Specified Default.
3. Schedule A to the Credit Agreement. Schedule A to the Credit Agreement (being
the Commitments of the Lenders) is hereby amended and restated to be in the form
of Schedule A attached hereto.
4. Amendment to Section 7.1(b) of the Credit Agreement. Section 7.1(b) of the
Credit Agreement is hereby amended and restated in its entirety as follows:
(b) Minimum Interest Coverage Ratio. As of any fiscal quarter end, with the
exception of the fiscal quarter ending on September 30, 2009, the Interest
Coverage ratio shall not be less than 2:50 to 1:00. As of the fiscal quarter
ending on September 30, 2009, the Interest Coverage Ratio shall not be less than
1:00 to 1:00.
5. Amendments to Section 11.1 of the Credit Agreement.
(a) The definition of “Commitment” is hereby amended and restated in its
entirety as follows:
“Commitment” means the obligations of the Lenders pursuant to the terms hereof
to make Revolving Credit Loans to the Borrowers in the aggregate principal
amount outstanding at any time not to exceed Forty Million Dollars
($40,000,000), from time to time until the Termination Date. The amount of the
Commitment may be reduced pursuant to the terms hereof.
(b) The definition of “Commitment Fee Margin” is hereby amended to amend and
restate the table contained therein in its entirety as follows:

                              Then the Commitment Fee Tier   If the Total
Leverage Ratio is:   Margin is   1    
Less than or equal to 1.50 to 1.00
    0.50 %   2    
Greater than 1.50 to 1.00, but less than or equal to 2.50 to 1.00
    0.60 %   3    
Greater than 2.50 to 1.00, but less than or equal to 3.00 to 1.00
    0.75 %   4    
Greater than 3.00 to 1.00
    0.90 %

 

 



--------------------------------------------------------------------------------



 



(c) The definition of “Interest Coverage Ratio” is hereby amended and restated
in its entirety as follows:
“Interest Coverage Ratio” means, as of any date, the ratio of (a) EBIT, for the
period of four (4) consecutive fiscal quarters ending on or immediately prior to
such date, to (b) Interest Expense (whether or not paid), payable during the
period of four (4) consecutive fiscal quarters ending on or immediately prior to
such date; provided that for the period of four (4) consecutive fiscal quarters
ending on or immediately prior to September 30, 2009 only, EBIT shall include
the Restructuring Charges.
(d) The following definition of “Restructuring Charges” is hereby added in its
entirety as follows:
“Restructuring Charges” means, for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to September 30, 2009, certain
restructuring charges resulting from work force reductions actually incurred and
paid by (i) SL Power Electronics Corporation in an amount not to exceed Five
Hundred Eighty-Five Thousand Dollars ($585,000) and (ii) MTE Corporation in an
amount not to exceed One Hundred Fifteen Thousand Dollars ($115,000), which
charges in the aggregate shall not exceed Seven Hundred Thousand Dollars
($700,000), during such period and included in the calculation of EBIT.
6. No Further Consent or Waiver. Other than the Specified Default, no Default or
Event of Default exists immediately before or immediately after the date hereof.
Other than the Specified Default, nothing in this Amendment nor any
communication between the Agent, any Lender, the Loan Parties or any of their
respective officers, agents, employees or representatives shall be deemed to
constitute a waiver of: (i) any Default or Event of Default arising as a result
of the foregoing representation proving to be false or incorrect in any material
respect; or (ii) any rights or remedies which the Agent or any Lender has
against the Loan Parties under the Credit Agreement or any other Loan Document
and/or applicable law, with respect to any such Default or Event of Default
arising as a result of the foregoing representation proving to be false or
incorrect in any material respect.
7. Representations and Warranties. Each of the Borrowers hereby represents and
warrants to the Agent and the Lenders that: (i) the representations and
warranties set forth in the Credit Agreement are true and correct in all
material respects as of the date hereof, except those representations and
warranties made as of a date certain which remain true and correct in all
material respects as of such date or otherwise would be incorrect as a result of
the Specified

 

 



--------------------------------------------------------------------------------



 



Default; (ii) after giving effect to the waiver provided in this Amendment there
is no Default or Event of Default under the Credit Agreement; (iii) each
Borrower has the corporate or limited liability company power necessary to
execute, deliver this Amendment, to the extent each is a party thereto; and
(iv) the execution, delivery and performance of this Amendment have been duly
authorized by the applicable governing body of each Borrower, and when executed,
this Amendment will constitute the valid, binding and enforceable obligations of
each Borrowers.
8. Further Agreements and Representations. Each of the Borrowers hereby, jointly
and severally:
(a) ratifies, confirms and acknowledges that the Credit Agreement, as amended
hereby, and all other Loan Documents continue to be valid, binding and in full
force and effect as of the date hereof, and enforceable in accordance with their
terms;
(b) covenants and agrees to perform all of their respective obligations under
the Credit Agreement, as amended hereby, and all other Loan Documents;
(c) acknowledges and agrees that as of the date hereof, no Borrower has any
defense, set-off, counterclaim or challenge against the payment of any sums
owing to the Agent or the Lenders or the enforcement of any of the terms of the
Credit Agreement, as amended hereby, or any of the other Loan Documents;
(d) acknowledges and agrees that all Loans presently or hereafter outstanding
under the Loan Documents shall continue to be secured by the Collateral;
(e) acknowledges and agrees that this Amendment does not constitute a novation
of the Loans;
(f) ratifies, confirms and continues all rights and remedies granted to the
Agent and the Lenders in the Loan Documents; and
(g) ratifies and confirms all waivers made by the Borrowers in the Loan
Documents.
9. Conditions to Effectiveness of this Amendment. The Agent’s and the Amendment
Lenders’ obligations hereunder are conditioned upon the satisfaction by the
Borrowers of the following conditions precedent:
(a) receipt by the Agent of this Amendment, duly executed by each of the
Borrowers and Majority Lenders;
(b) the Borrowers shall have paid to the Agent for the ratable benefit of the
Amendment Lenders an amendment and waiver fee equal to 0.50% of the Commitments
(as reduced by this Amendment) of the Amendment Lenders, which shall be fully
earned upon each such Amendment Lender’s execution of this Amendment, together
with all reasonable out of pocket expenses of the Administrative Agent incurred
in connection with this Amendment, including, without limitation, the reasonable
fees and expenses of Administrative Agent’s counsel; and

 

 



--------------------------------------------------------------------------------



 



(c) receipt by the Agent of such additional agreements, instruments, documents,
writings and actions as the Agent and the Lenders may reasonably request.
10. Miscellaneous.
(a) No reference to this Amendment need be made in the Credit Agreement or in
any other Loan Document.
(b) This Amendment shall bind and inure to the benefit of the parties hereto and
their respective successors and assigns; provided, however, that no Loan Party
shall assign its rights or obligations under this Amendment.
(c) This Amendment shall be governed by and construed in accordance with the
laws of the Commonwealth of Pennsylvania without reference to the choice of law
doctrine of the Commonwealth of Pennsylvania.
(d) This Amendment may be executed in any number of counterparts with the same
effect as if all the signatures on such counterparts appeared on one document
and each such counterpart shall be deemed an original. Any signature on this
Amendment, delivered by any party by facsimile transmission shall be deemed to
be an original signature thereto.
(e) To the extent of any inconsistency between the terms and conditions of this
Amendment and the terms and conditions of the Loan Documents, the terms and
conditions of this Amendment shall prevail. All terms and conditions of the
Credit Agreement and any other Loan Documents not inconsistent herewith shall
remain in full force and effect.
(f) This Amendment is the entire agreement between the parties relating to the
subject matter hereof, incorporates or rescinds all prior agreements and
understandings between the parties hereto relating to the subject matter hereof,
cannot be changed or terminated orally or by course of conduct, and shall be
deemed effective as of the date it is accepted by the Agent.
(g) Except as expressly set forth herein, neither the execution, delivery or
performance of this Amendment, nor anything contained herein, shall be construed
as or shall operate as a course of conduct, course of dealing or a consent to or
waiver of any provision of, or any right, power or remedy of the Agent or any
Lender under, the Credit Agreement and the agreements and documents executed in
connection therewith.
[remainder of page intentionally left blank]

 

 



--------------------------------------------------------------------------------



 



Schedule A
Lenders and Commitments

          Lender   Commitment  
Bank of America, N.A.
  $ 20,000,000  
PNC Bank, National Association
  $ 10,000,000  
KeyBank, N.A.
  $ 10,000,000  

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this First Amendment and
Waiver under Credit Agreement to be duly executed as of the date first above
written.

            Parent Borrower:
SL INDUSTRIES, INC.
      By:   /s/ David R. Nuzzo         David R. Nuzzo        Vice President &
Chief Financial Officer     

Subsidiary Borrowers:

SL DELAWARE, INC.
SL DELAWARE HOLDINGS, INC.
MTE CORPORATION
RFL ELECTRONICS INC.
SL MONTEVIDEO TECHNOLOGY, INC.
CEDAR CORPORATION
TEAL ELECTRONICS CORPORATION
MEX HOLDINGS LLC
SL POWER ELECTRONICS CORPORATION
SLGC HOLDINGS, INC.
SLW HOLDINGS, INC.
SL AUBURN, INC.
SL SURFACE TECHNOLOGIES, INC.

                  By:   /s/ David R. Nuzzo         David R. Nuzzo       
Authorized Officer     

 

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., in its capacity as Agent
      By:   /s/ Anne Zeschke        Name:   Anne Zeschke       Title   Vice
President  

 

 